DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a medical instrument for providing access to the interior of the body, classified in A61B1/018.
II. Claims 17 and 18-22, drawn to a method of manufacturing a medical instrument for proving access to the interior of the body, classified in B33Y80/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as metal injection molding as is well known is the art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); For example, .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Vick on 9/20/21 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 -22 are 
Applicant’s election without traverse of Invention I, claims 1-16, in the phone call on 9/20/21 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-22 are pending, claims 17 and 18-22 have been withdrawn from consideration, and claim 1-16 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 and 12/08/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heat removal element" in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described below in the Applicant’s specification as performing the claimed function, and equivalents thereof.
a material with good thermal conductivity, as seen in para [0046]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0030707 to Dillon.
Regarding claim 1, Dillon discloses a medical instrument for providing access to the interior of the body (Fig. 1 – system 100), the instrument comprising: 
- a shaft having an elongated base body, wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 -tubular member 102), and 
([0029]- Although not shown, a proximal end 128 of the elongate inner member 124 may be operatively coupled to a controller….the controller may be a component of a handle), 
wherein the shaft defines at least a first channel (Fig. 4-second lumen 404) and a second channel that are formed in and extending through the shaft (Fig. 4-first lumen 402), 
wherein the first channel provides a passage for surgical instruments through the shaft ([0039]- A second lumen 404 may be a first or primary working channel), wherein the second channel is adapted to accommodate an observation optics ([0039]- A first lumen 402 may be a visualization lumen that is configured to have a visualization system disposed within it), and 
wherein the second channel is adjacent to at least one secondary channel that is connected to the second channel ([0042] - two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
Regarding claim 3, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the base body is slotted along its longitudinal extension ([0004]-The tubular member may include a plurality of lumens extending in a body of the tubular member).
Regarding claim 4, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the second channel is adapted to accommodate an illumination unit in addition to the observation optics ([0023]- Components other than or in addition to the image sensor, lens, and holder may be included for the visualization system. Another example electronic system component may be a light source).
Regarding claim 5, Dillon discloses the instrument of claim 1, and Dillon further discloses further comprising a connection channel that is formed in the shaft and that connects the second channel and the at least one secondary channel (Figs. 1-3-crossover port 114; see [0042] - two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
Regarding claim 6, Dillon discloses the instrument of claim 5, wherein the connection channel is arranged in or adjacent to a distal end region (Fig. 1-crossover port 114 and distal portion 106; [0042] - The crossover port 114 may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
Regarding claim 9, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein two secondary channels are provided (Fig. 4- fourth lumen 408 and light lumen 406), and wherein the second channel is located between the two secondary channels that are connecting a distal end region of the second channel to the proximal end (Fig. 4 – second lumen 404).
Regarding claim 11, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the second channel is located between the first channel and the handle (Fig. 4- first lumen 402 and second lumen 404; ([0029]- Although not shown, a proximal end 128 of the elongate inner member 124 may be operatively coupled to a controller….the controller may be a component of a handle), when viewed in a longitudinal central plane through the shaft, and wherein the at least one secondary channel is located laterally of the longitudinal central plane through the shaft (Fig. 4- fourth lumen 108).
Regarding claim 12, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the base body of the shaft comprises, at its circumferential region that is facing the handle, an accumulation of material, which accommodates the second channel and the at least one secondary channel (Fig. 4- web 418)
Regarding claim 15, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the second channel accommodates in its distal end region a lens assembly, which is arranged in front of an image sensor (Fig. 3; [0049]- the distal end of the partial blocking structure 320 may include a lens).
Regarding claim 16, Dillon discloses the instrument of claim 1, and Dillon further discloses wherein the shaft and the handle form part of a spatula for an endoscopic instrument (Fig. 4- body 108; [0029] - Although not shown, a proximal end 128 of the elongate inner member 124 may be operatively coupled to a controller….the controller may be a component of a handle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0030707 to Dillon and in further view of U.S. Publication No. 2008/0255424 to Durgin et al. (hereinafter “Durgin”).
 Dillon discloses the instrument of claim 1, but Dillon does not expressly teach 
wherein the base body of the shaft is integrally formed and manufactured.
However, Durgin teaches of an analogous endoscopic device wherein the base body of the shaft is integrally formed and manufactured ([0046] - Distal portion 100 may be integrally formed with elongate member 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Dillon to have it integrally formed and manufactured, as seen above in the teachings of Durgin.  It would have been advantageous to make the combination in order to treat a portion of a tissue sample from a patient ([0076] of Durgin).
Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0030707 to Dillon and in further view of U.S. Publication No. 2017/0189053 to Otusbo.
Regarding claim 7, Dillon discloses the instrument of claim 1, but Dillon does not expressly teach wherein the at least one secondary channel is arranged as a blind hole and closed at the distal end of the shaft.
However, Otsubo teaches of an analogous endoscopic device wherein the at least one secondary channel is arranged as a blind hole and closed at the distal end of the shaft ([0073]- In this illustrated embodiment, the insertion hole 210 is a blind hole, meaning the insertion hole 210 is closed at its distal end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dillon to include a secondary channel arranged as a blind hole and closed at the distal end of the shaft, as seen above in the teachings of Otsubo. It would have been advantageous to make the combination in order to observe the inside of a living body ([0075] of Otsubo).
Regarding claim 13, Dillon discloses the instrument of claim 1, but Dillon does not expressly teach wherein the base body is tapered towards the distal end.
However, Otusbo teaches of an analogous endoscopic device wherein the base body is tapered towards the distal end (Fig. 1- dissecting section 220).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base body of Dillon to include it tapering towards the distal end, as seen above in the teachings of Otusbo.  It would have been advantageous to make the combination in order to observe the inside of a living body [0075] of Otusbo).
Regarding claim 14, Dillon discloses the instrument of claim 1, but Dillon does not expressly teach wherein at the distal end, a tip is formed at the base body (Fig. 1- dissecting section 220).
However, Otusbo teaches of an analogous endoscopic device wherein at the distal end, a tip is formed at the base body (Fig. 1- dissecting section 220).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the device of Dillon to include a tip, as seen above in the teachings of Otusbo.  It would have been advantageous to make the combination in order to dissect tissues having different properties ([0074] of Otubso).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0030707 to Dillon and in further view of U.S. Publication No. 2010/0160813 to Ohno et al. (hereinafter “Ohno”).
Regarding claim 8, Dillon discloses the instrument of claim 1, but Dillon does not expressly teach wherein the at least one secondary channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end.
However, Ohno teaches of an analogous endoscopic device wherein the at least one secondary channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end (Fig. 2- cooling sheet 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary channel of to include the heat removal element of Ohno. It would have been advantageous to make the combination in order to cool the distal end to a predetermined temperature ([0086] of Ohno).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0030707 to Dillon and in further view of U.S. Publication No. 2014/0336456 to Demers et al. (hereinafter “Demers”).
Regarding claim 10, Dillon discloses the instrument of claim 1, but Dillon does not expressly teach wherein the first channel comprises a kidney-shaped cross section, and wherein the second channel is adjacent to a concave section of the kidney- shaped cross-section.
However Demers teaches of an analogous endoscopic device wherein the first channel comprises a kidney-shaped cross section (Fig. 5 – working channel 112; [0095] - An endoscope probe sheath is disclosed with a reniform shaped (i.e. kidney shaped) working channel), and wherein the second channel is adjacent to a concave section of the kidney- shaped cross-section (Fig. 5 – objective lens 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first channel of Dillon to utilize a kidney-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795